Per Curiam.

Having thoroughly reviewed the record in this case, we agree with the board’s findings of misconduct. However, we find that an indefinite suspension from the practice of law should be imposed in response to respondent’s violations of the Disciplinary Rules. Accordingly, respondent is hereby ordered indefinitely suspended from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.